Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Specification
The ABSTRACT language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
In this case “disclosed invention” should be removed.

The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippery et al (WO 2017/106874 A1).
[AltContent: arrow][AltContent: textbox (Fixed center pivot frame)]

[AltContent: textbox (Transition pivot between frame sections)][AltContent: arrow][AltContent: textbox (each frame segment having a cutter trolley beam)][AltContent: arrow]
    PNG
    media_image1.png
    475
    681
    media_image1.png
    Greyscale


“[00245] In another embodiment, the harvesting attachment is configured to harvest fruits and vegetables including, but not limited to, nuts, tomatoes, grapes, strawberries, apples, pears, oranges, or grapefruits. In another embodiment, where corn ears are harvested in complete form to minimize seed damage, the harvesting attachment is configured to transport the corn ears intact to one or more material storage containers 120. For example, the corn ears may be transported intact to one or more material storage containers via a conveyor belt assembly. It is noted herein, however, that the harvesting attachment may be configured to detach the kernels from the corn cobs.”

“[00249] In one embodiment, the one or more work tool assemblies 1 14 include one or more biomass collection attachments including, but not limited to, a baling attachment. Residue or stover includes the cornstalk, leaves, husks, and tassels left in the field after corn has been harvested. Embodiments of the residue removal attachments are configured to perform one or more functions including, but not limited to, shredding the remaining residue to assist natural decomposition, collecting shredded material into a compact form (e.g., a bale), cutting and collecting individual corn plants into sheaves, and pelleting the biomass or stover to be hauled to a processing facility for potential utilization in the production of bio-based material or ethanol production.”

1. An automatic, rotating agricultural system to irrigate, plant, gather forage, and/or harvest a field (irrigation system, par. 240; and/or harvester as taught above), comprising: 
a center pivot frame fixed on ground (marked up); 
a plurality of frame segments connected to each other (marked up), 
wherein the frame segments are connected to the center pivot frame and are configured to pivot or rotate about the center pivot frame (intended used taught in par. 294, and/or shown above), and each frame segment comprises: 
a section frame including wheels to enable a movement of the section frame (112); 
a cutter trolley beam that is coupled to the section frame and extends in a radial direction of the section frame (marked up); 
at least one cutterhead coupled to the cutter trolley beam to cut forage or crop (work tool assemblies include cutting / harvesting), 
wherein the cutterhead is movable along the cutter trolley beam in the radial direction of the section frame, each rotation of the at least one cutterhead moving to a different arc diameter to cover the entire field over a period of multiple rotations (cutterhead / work tool can be located at and/or moved to any radial position, par. 268, 297); 
a radial conveyor supported by the section frame (transport system, taught above), 
wherein the radial conveyor moves the cut forage or crop in the radial direction of the section frame (as taught above, moved to the storage system); and 
a cutter conveyor operatively coupled to the cutterhead (as taught above, after cutting / harvesting, the crop is collected / conveyed, i.e. to the transport system), 
wherein the cutter conveyor moves the cut forage or crop from the cutterhead to the radial conveyor (as discussed above); and 
a feed storage bin coupled to the center pivot frame and the frame segments (taught above), 
wherein the cut forage or crop transported by the radial conveyors of the frame segments is transported to and stored in the feed storage bin (as taught above, and/or par. 252-261).

2. The automatic, rotating agricultural system of claim 1 further comprising: 
a segment transfer conveyor operatively coupled between the radial conveyors of the frame segments to transfer the cut forage or crop between the frame segments (part of the transport system, such as at the transition point); and 
a storage bin transfer conveyor operatively coupled between the feed storage bin and the radial conveyor of the nearest frame segment to transfer the cut forage or crop to the feed storage bin (part of the transport system, intended to transfer the crop to the storage system).

3. The automatic, rotating agricultural system of claim 1 wherein each frame segment further comprises at least one cutter trolley movably coupled to the cutter trolley beams and supporting the cutterhead and the cutter conveyor, wherein the cutter trolley moves the cutterhead and the cutter conveyor in the radial direction of the section frame along the cutter trolley beam (work tool rail system, cradle, par. 274).

4. The automatic, rotating agricultural system of claim 3 wherein the cutterhead is supported by the cutter trolley in a manner that a height of the cutterhead from the ground is adjusted by the cutter trolley (raise / lower at a desired distance from the ground, par. 310).

5. The automatic, rotating agricultural system of claim 1 wherein the feed storage bin comprises a floor conveyor formed on a floor of the feed storage bin to move the stored cut forage or crop (unloading conveyor, par. 256).

6. The automatic, rotating agricultural system of claim 1 wherein the frame segments comprise irrigation supply pipes to supply water to sprinklers or nozzles connected to the irrigation supply pipes (par. 263).

7. The automatic, rotating agricultural system of claim 6 wherein the center pivot frame includes a center pivot supply pipe that supplies water to the irrigation supply pipes of the frame segments (par. 263, 309).

8. The automatic, rotating agricultural system of claim 1 wherein at least one of the frame segments has a driving wheel to drive the frame segments connected to each other to pivot or rotate about the center pivot frame (wheel or alternately track drive, par. 112).

9. The automatic, rotating agricultural system of claim 1 further comprising at least one power source to supply power to motors of the frame segments which drive at least one driving wheel, the radial conveyors and the cutter conveyors of the frame segments (power sources, par. 26).

10. The automatic, rotating agricultural system of claim 9 wherein the at least one power source includes one or more rechargeable batteries (solar, batteries, par. 285).

11. The automatic, rotating agricultural system of claim 1 further comprising a control unit to control operations comprising: starting driving of the frame segments connected to each other to pivot or rotate about the center pivot frame; stopping the driving of the frame segments connected to each other; and adjusting a position of the at least one cutterhead along the cutter trolley beam (control system 130; par. 298-303, 308, 312, 322).

12. The automatic, rotating agricultural system of claim 1 further comprising a solar panel unit that includes a plurality of solar panels that produce electrical energy, wherein the electrical energy is supplied to motors of the frame segments to drive at least one driving wheel, the radial conveyors and cutter conveyors of the frame segments (par. 285, 288).

13. The automatic, rotating agricultural system of claim 12 wherein the solar panels are placed on the section frames of the frame segments in a manner that the solar panels do not shade the cut forage or crop on the radial conveyors from sunlight (par. 285).

14. The automatic, rotating agricultural system of claim 1 wherein the cutterhead comprises: a gathering head that gathers forage or crop; a cutting knife that cuts the gathered forage or crop; and a chopper that chops the cut forage or crop, wherein the chopped forage or crop is transferred to the cutter conveyor (cop harvesting and gathering includes a knife, chopping/pelleting and transferred / collected as already addressed above).

15. The automatic, rotating agricultural system of claim 1 wherein the wheels are placed at end sides of the section frame with no wheel between the end sides of the section frame (no wheels in between the ends of a section frame, see above).

The following method steps are already met by the apparatus claims above, unless otherwise noted:

16. A method for operating an automatic, rotating agricultural system to irrigate, plant, gather forage, and/or harvest a field, comprising: driving frame segments connected to each other to pivot or rotate the frame segments about a center pivot frame fixed on ground, wherein the frame segment includes a plurality of wheels and radial conveyors extending in a radial direction of the frame segments; cutting forage or crop by using at least one cutterhead of the frame segments; transporting the cut forage or crop via a cutter conveyor to the radial conveyors of the frame segments from the at least one cutterhead; transporting the cut forage or crop via the radial conveyors to a feed storage bin; storing the cut forage or crop in the feed storage bin; and moving the cutterhead by a predetermined distance in the radial direction of the frame segments to adjust a position of the cutterhead for a next revolution.

17. The method of claim 16 further comprising: supplying water to irrigation supply pipes mounted on the frame segments; and sprinkling or spraying the water while driving the frame segments (in re cl. 6).

18. The method of claim 16 further comprising monitoring state of at least one power source that supplies power to motors of the frame segments which drive at least one driving wheel, the radial conveyors and cutter conveyors of the frame segments (par. 127).

19. The method of claim 18 wherein the at least one power source includes one or more rechargeable batteries (in re cl. 10).

20. The method of claim 16 further comprising monitoring output from solar panels mounted on the frame segments, wherein the solar panels produce electrical energy that is supplied to motors of the frame segments to drive at least one driving wheel, the radial conveyors, and cutter conveyors of the frame segments (in re cl. 12).

21. The method of claim 16 wherein the wheels are placed at end sides of the frame segment with no wheel between the end sides of the frame segment (in re cl. 15).

The following are already addressed above, unless otherwise noted:

22. An automatic, rotating agricultural system to irrigate, plant, gather forage, and/or harvest a field, comprising: a center pivot frame fixed on ground; a plurality of frame segments connected to each other, wherein the frame segments are connected to the center pivot frame and are configured to pivot or rotate about the center pivot frame, and each frame segment comprises: a section frame including wheels to enable a movement of the section frame; a cutter trolley beam that is coupled to the section frame and extends in a radial direction of the section frame; at least one attachment coupled to the cutter trolley beam to gather forage or crop, wherein the least one attachment is movable along the cutter trolley beam in the radial direction of the section frame, 
each rotation of the at least one attachment moving to a different arc diameter to cover the entire field over a period of multiple rotations (as addressed above, the working units are movable to any radial location, thus covering the entire field); 
a radial conveyor supported by the section frame, wherein the radial conveyor moves the cut forage or crop in the radial direction of the section frame; and a cutter conveyor operatively coupled to the least one attachment, wherein the cutter conveyor moves the cut forage or crop from the least one attachment to the radial conveyor; and a feed storage bin coupled to the center pivot frame and the frame segments, wherein the cut forage or crop transported by the radial conveyors of the frame segments is transported to and stored in the feed storage bin.

23. The automatic, rotating agricultural system of claim 22, wherein the at least one attachment includes an attachment chosen from the list consisting of: a gathering head that gathers forage or crop; a cutting knife that cuts the gathered forage or crop; and a chopper that chops the cut forage or crop, wherein the chopped forage or crop is transferred to the cutter conveyor (as addressed above, the work tool is chosen from any number of agricultural tools).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Garwood (WO 2019/126126) teaches a cutter trolley beam (70), cutterhead (68) moving to a different arc diameter to cover the entire field, radial conveyor (figs 2, 4, pgs. 10-11), storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671